Wiest, J.
Plaintiffs are husband and wife and had a general deposit in the Farmers & Merchants Bank of Grand Rapids, payable to either or the survivor, and also a certificate of deposit payable to either or survivor.
Mr. Bowditch was a partner in the bank. Plaintiffs presented a claim for such deposits and the assignee gave notice of contest on the ground that Joseph H. Bowditch was a partner in the bank. The circuit judge found plaintiffs to be joint tenants of the sum of $12,839.19, the amount of the deposits, determined the interest of Mr. Bowditch in the joint deposits to be subject to the claims of creditors and the claim should not be allowed until creditors, other than partners, are paid in full. The court held that the burden of proving what proportion of the joint deposits belonged to each of the plaintiffs rested upon them and had not been met by the testimony.
This case, except as to the amount of the deposits involved, is practically on all fours with the case of Murphy v. Michigan Trust Co., ante, 243, in which an opinion is handed down herewith.
The testimony leaves the proportion deposited by each of the plaintiffs somewhat uncertain. So this case rests upon the presumption that the plaintiffs are equal owners of the deposits. The opinion in the Murphy Case rules this case, and is adopted as the opinion herein.
*249The judgment entered in the circuit court is reversed and the case remanded for judgment and proceedings in the circuit in accordance with the rule stated in the Murphy Case, with costs of this court to plaintiffs.
Fellows, C. J., and Clark, Bird, Sharpe, and Steere, JJ., concurred. McDonald and Moore, JJ., did not sit.